NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted December 22, 2015*
                             Decided December 28, 2015

                                        Before

                           DIANE P. WOOD, Chief Judge

                           JOEL M. FLAUM, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

No. 15-2225

DOROTHY CAIN,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.
      v.
                                               No. 13-cv-01127
CITY OF MUNCIE, INDIANA,
      Defendant-Appellee.                      Sarah Evans Barker,
                                               Judge.

                                      ORDER

      Dorothy Cain, a former Parks Department employee for the City of Muncie,
Indiana, sued under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to
2000e-17, claiming that she suffered sex discrimination and was retaliated against when
she complained. The district court granted summary judgment for the City, and Cain
appeals. We dismiss the appeal.

      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2225                                                                             Page 2



       We recount the evidence in the light most favorable to Cain, the party opposing
summary judgment. See Carter v. Chicago State Univ., 778 F.3d 651, 657 (7th Cir. 2015). For
many years Cain worked part-time at the Parks Department (a division of the City rather
than a separate entity, see Peirick v. Indiana Univ.-Purdue Univ. Indianapolis Athletics Dep’t,
510 F.3d 681, 694 (7th Cir. 2007); City of Peru v. Lewis, 950 N.E.2d 1, 4 (Ind. Ct. App. 2011)).
She worked year-round in some years and seasonally in others. In February 2012 she
applied for a full-time position and was told by her supervisor, Ivan Gregory, that she
was the most experienced applicant. A male applicant was hired, though, and when
Cain pressed for an explanation, Gregory pointed her to the mayor. The mayor, in turn,
told Cain that the hire had been a political favor. But he also promised that the new
employee soon would be transferred to a different department, which would give Cain
another chance at the full-time position. Cain complained informally to a Human
Resources officer, characterizing the mayor’s intervention as sex discrimination.

       Soon after, male coworkers began engaging in conduct that Cain viewed as
harassing. One man, wearing only underwear, approached her in the Parks Department
garage and taunted, “You want to tuck a buck?” (apparently referring to placing
currency in strippers’ underwear). Gregory, the supervisor, saw this incident but simply
walked away laughing. Another time, again with Gregory present, that same male
coworker showed Cain a photo of himself with another male employee partially
exposing their buttocks to the camera. The second man later asked Cain on several
occasions—all with Gregory present—if she wanted to see his pierced penis. Several
other times Cain also witnessed unnamed male coworkers urinating near the garage.

       Meanwhile, Cain also began receiving reprimands. On one occasion Gregory and
the Human Resources director verbally rebuked her after she and a coworker had
argued about cleaning a work area. Another time Cain was given a written warning by
Gregory and the director after she confronted two coworkers (including the man
involved in the underwear incident) and accused them of improperly discarding
cleaning supplies and protective clothing. When another coworker later complained that
Cain had tried telling him how to perform an assigned task, Gregory and the Human
Resources director gave her a second written warning.

      In August 2012, about a month after she received that second warning, Cain filed
an administrative charge with the Equal Employment Opportunity Commission alleging
that she had been passed over for promotion and subjected to a hostile work
environment because of her sex. Cain also alleged that she had been retaliated against
No. 15-2225                                                                         Page 3

for complaining about not getting the full-time job. Two months later (at the end of the
season) Gregory laid off Cain and nine other part-time employees. Although layoffs for
seasonal employees were routine, Cain reacted by filing a second administrative charge
with the EEOC, this time alleging that she had been fired in retaliation for submitting the
earlier charge. The following spring Cain learned that she was not being rehired, a
decision that Gregory attributed to her conduct underlying the reprimands received the
previous season. Cain then filed with the EEOC a third administrative charge alleging
that the decision not to rehire her was retaliatory.

        In her complaint Cain alleged that the City had engaged in discrimination by
passing her over for full-time work and fostering a “sexually hostile work environment.”
She also alleged that the City had retaliated against her for complaining of
discrimination and harassment by condoning the hostile work environment, issuing
undeserved disciplinary actions, firing her, and not rehiring her. At summary judgment,
however, the district court concluded that Cain, who was represented by counsel, had
abandoned her theory that the decision not to give her the full-time position was
discriminatory, since Cain did not respond to the City’s argument on that theory. The
district court reasoned that the harassing incidents, although “unfortunate,” were not
severe or pervasive enough for a jury reasonably to find that Cain was subjected to a
hostile work environment. The district court further concluded that the evidence at
summary judgment was not sufficient for a jury reasonably to find that the allegedly
retaliatory conduct was causally linked to Cain’s administrative complaints. Essentially,
the court explained, Cain was relying on “suspicious timing” and speculation that the
warnings she received for her own conduct were pretextual.

        Cain, now pro se, filed a notice of appeal. In her appellate brief, she summarizes
the factual allegations she made in the district court and says that we “should review”
the grant of summary judgment on her claims of sexual harassment and retaliation.
Cain’s brief does not include, however, any assertion or argument that the district court
erred in analyzing the evidence at summary judgment. See FED. R. APP. P. 28(a)(8)(A);
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Although we construe pro se
filings liberally, even pro se litigants must follow procedural rules. See McNeil v.
United States, 508 U.S. 106, 113 (1993); Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758
(7th Cir. 2008). Cain has not presented any appellate claim for us to review. See Ball v.
City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014). Her appeal therefore is DISMISSED.